DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-3, 5-7 and 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1 and 12 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2003/0071766 and US 2016/0044276. 
The improvement comprises:
US 2003/0071766 is considered as the closest prior art that teaches a method, comprising:
activating a smart helmet (Fig.2 elements 10 and 20 and para.26, 28-29, where the helmet module 20 actively monitors predetermined characteristics of the user and communicates those characteristics to the user and others);
activating a gyroscope sensor upon commencement of the ride (Fig.3 element 36 and para.33, where the environmental interaction sensor 36 can be an accelerometer, gyroscope or other device which measures a physical quantity.  The environmental interaction sensor 36 monitors the user's surrounding environment and provides information such as speed and distance traveled.); and 
obtaining the relative mean head position of the user (para.32, where the global locating receiver 34 can employ known global positioning system technology such as GPS and LORAN.  However, one of ordinary skill in the art can envision using other types of locating technology.  Also, the helmet 10 can send information to others regarding the user's location and condition.  The global locating receiver 34 can be accessed by a third party, for example, to allow a parent to monitor the location of a child wearing the helmet. Since the smart helmet is wore on user’s head, once smart helmet location is known, the head position of the user is also known.)
US 2016/0044276 teaches a helmet system comprising calculating as to where the user is looking at a given point of time (para.60, where the projection system 160 can thus lock the vertical position of the crop area across a sequence of video frames (e.g., a streaming video feed).  The projection system 160 can thus enable the user to point his head (and therefore the helmet system 100) upward to view the ground immediately behind the user through the secondary visor 140 and thus enable the user to point his head downward to view the sky immediately behind the user through the secondary visor 140.); and 
calculating the exact location of a smart helmet and the angle relative to the riding position (para.32 and 60, where In response to selection of the input region 122, the projection system 160 can record a pitch angle of the helmet system 100 (e.g., by reading an accelerometer or tilt sensor arranged within the helmet system 100, such as within the faring) and then lock the vertical position of the crop area within subsequent video frames based on the pitch angle of the helmet.  In this example, the projection system 160 can pass the pitch angle of the helmet through a lookup table or parametric engine to transform the pitch angle of the helmet into a vertical position of the crop area for subsequent rectified digital frames or video frames captured by the camera.  In particular, when the user is riding a sportbike in a forward riding position characterized by a negative pitch angle (e.g., approximately -20°.) and selects the input region 122 to lock the crop area for the rearview video stream, the projection system 160 can shift the crop area within a video frame toward the vertical center of the video frame.  For example, for the video frame 2000 pixels in height, crop area 800 pixels tall, and a measured pitch angle of -20°, the projection system 160 can set the center of the crop area 400 pixels below the center a subsequent series of video frames.  Furthermore, when the user is riding a cruiser in an upright riding position characterized by a near-zero pitch angle (e.g., +/-2°) and selects the input region 122 to lock the crop area for the rearview video stream, the projection system 160 can shift the crop area within a video frame downward into a lower portion of the video frame.  For example, for a measured pitch angle of between -2° and +2°, the projection system 160 can set the vertical center of the crop area at the vertical center of a subsequent series of video frames.) in order to apply a dynamic crop area to rectified digital frames (or to video frame) captured by the camera (para.60).

With regard Claims 1 and 12, US 2003/0071766 in view of US 2016/0044276 fails to teach the limitation of "the control unit-PCB is electrically coupled to ultrasonic sensors placed at blind spot detection angles and the ultrasonic sensors are configured to scan and report objects in a user’s blind spot." as recited in claims 1 and 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 9,247,779 is cited because they are put pertinent to the Enhanced Global Positioning System (GPS) Based Functionality For helmets. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633